Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 10/29/2020.
Claims 1-20 are pending, where claims 1, 12 and 20 are independent.
This application claims the priority benefit of the International application no. PCT/US21/72050 filed on 10/27/2022 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 02/26/2022 has been filed after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 6 and 16 recite the limitation “outside the operation”. The term renders the claims indefinite because the claim(s) include(s) elements are relative terms to the level of ordinary skill in the pertinent art and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 12 and 20 rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting receiving input and training using AI and determine output from emulate control logic and sending, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-11 and 13-18 are also rejected as they are dependent of the independent claims.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sayyarrodsari, et al. (USPGPub No. 20210397171 A1).

		As to claims 1, 12 and 20, Sayyarrodsari discloses An edge computing device (Sayyarrodsari [0053-76] “smart gateway platform 302 serve as a logical entity embedded in another device, including but not limited to an edge device, an industrial controller, or an HMI terminal - exchange information between the smart gateway platform 302 and a client device having authorization to access the platform” see Fig. 1-37), comprising: 
a plurality of input electrodes that are communicatively coupled to one or more communication channels of a programmable logic controller that implements control logic to control a controlled device (Sayyarrodsari [0053-76] “Industrial devices 120 include input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems, or devices that act as both input and output devices - include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices - include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like - operate autonomously on the plant network 116 without being controlled by an industrial controller 118 - one or more of the device interface component 304, model configuration component 306, data modeling component 308, gateway analytics component 310, analytics interface component 312, user interface component 314, the one or more processors 316, and memory 318 electrically and/or communicatively coupled to one another to perform one or more of the functions of the smart gateway platform 302 - comprise software instructions - interact with one or more external user interface devices” see Fig. 1-37, plurality of sensor provides plurality of electrodes coupled to plurality of elements including industrial controller PLC), and 
a processor configured to: at a training time: receive signals via the plurality of input electrodes; detect inputs to the one or more communication channels and outputs from the one or more communication channels of the programmable logic controller; (Sayyarrodsari [0053-76] “Industrial devices 120 include input devices - output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems, or devices that act as both input and output devices - include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices” see Fig. 1-37, processor collect and detect plurality information from plurality of input devices and sensor via interfacing communication protocol)
generate a set of training data based on the detected inputs and outputs of the programmable logic controller; and train an artificial intelligence model using the generated set of training data; at a run-time, emulate the control logic of the programmable logic controller using the trained artificial intelligence model by: (Sayyarrodsari [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams - Industrial devices 120 include input devices - output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems, or devices that act as both input and output devices - generate large amounts of information during plant operation - transform these large and disparate sets of data into actionable insights into controlled industrial processes - machine learning hold great promise for extracting insights from industrial big data - discover patterns in data leveraged to predict machine failures and identify other useful correlations between industrial data - data analysis lead to increased productivity, optimized production, and new business value - AI, machine learning, statistical analysis, or another data science approach—are applied to these large and disparate sets of data until useful correlations and actionable insights discovered - requires considerable data storage capacity given the large amounts of data generated by the industrial enterprise - smart gateway platform leverages industrial expertise to identify limited subsets of available industrial data deemed relevant to a desired business objective - in the form of pre-defined correlations and causalities between the data - and business outcomes - operate within the context of a multi-level industrial analytic system, feeding pre-modeled data to one or more analytic systems” see Fig. 1-37, machine learning train from the collected data for desired output based on ladder logic),
 receiving an input from the controlled device; determining an output based on the input using the emulated control logic; and sending the output to the controlled device (Sayyarrodsari [0053-76] “Industrial devices 120 include input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems, or devices that act as both input and output devices - include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices - include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like - operate autonomously on the plant network 116 without being controlled by an industrial controller 118 - one or more of the device interface component 304, model configuration component 306, data modeling component 308, gateway analytics component 310, analytics interface component 312, user interface component 314, the one or more processors 316, and memory 318 electrically and/or communicatively coupled to one another to perform one or more of the functions of the smart gateway platform 302 - comprise software instructions - interact with one or more external user interface devices” see Fig. 1-37, plurality of input devices for receiving input and output devices for sending output to the controlled devices).

 It would be therefore obvious to one having ordinary skill in the art at the time of the invention that edge device assumed as edge computing device.

As to claim 2, Sayyarrodsari further discloses The edge computing device of claim 1, wherein the control logic is implemented as ladder logic (Sayyarrodsari [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams” see Fig. 1-37, machine learning train from the collected data for desired output based on ladder logic).

As to claims 3 and 13, Sayyarrodsari further discloses The edge computing device of claim 1, wherein the processor is further configured to: 
at a pre-processing time: identify a device type of the programmable logic controller; and retrieve template data for the device type of the programmable logic controller, the template data including a classification profile for input types and output types associated with the device type of the programmable logic controller (Sayyarrodsari [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome - identification of factors that yield maximum product output, minimal machine downtime, or maximum product quality; or other such objectives - grouped according to industry or vertical (e.g., automotive, oil and gas, food and drug, mining, textiles, etc.), machine type, or other such categorizations - model templates 502 in the smart gateway platform's library - generate and deliver model template selection screens to a client device that allow the user to navigate the model classification schema in order to select a model template associated with a desired industry-specific and application-specific business objective - include child classifications representing sub-industries classified - prompt the user to select from among several automotive sub-industries - one or more machine selections relevant to - machine is associated with one or more predefined business objectives related to the selected machine” [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams” see Fig. 1-37, select a model template before processing provides preprocessing based on classification).

As to claims 4 and 14, Sayyarrodsari further discloses The edge computing device of claim 3, wherein the processor is further configured to: 
send the device type of the programmable logic controller to a remote computing device; and receive an artificial intelligence model having a predetermining topology that is selected based on the device type of the programmable logic controller (Sayyarrodsari [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome - identification of factors that yield maximum product output, minimal machine downtime, or maximum product quality; or other such objectives - grouped according to industry or vertical (e.g., automotive, oil and gas, food and drug, mining, textiles, etc.), machine type, or other such categorizations - model templates 502 in the smart gateway platform's library - generate and deliver model template selection screens to a client device that allow the user to navigate the model classification schema in order to select a model template associated with a desired industry-specific and application-specific business objective - include child classifications representing sub-industries classified - prompt the user to select from among several automotive sub-industries - one or more machine selections relevant to - machine is associated with one or more predefined business objectives related to the selected machine” [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams” see Fig. 1-37, learning based on selected model template on classification done by AI).

As to claims 5 and 15, Sayyarrodsari further discloses The edge computing device of claim 3, wherein the processor is further configured to: 
at a pre-processing time: determine one or more electronic characteristics of each communication channels of the programmable logic controller; and classify each communication channel of the programmable logic controller to an input type or an output type based on the determined one or more electronic characteristics of that communication channel and the classification profile of the retrieved template data for the device type of the programmable logic controller (Sayyarrodsari [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams - Industrial controllers 118 communicatively interface with industrial devices 120 over hardwired connections or over wired or wireless networks - transmits and receives discrete voltage signals to and from the field devices, or analog I/O that transmits and receives analog voltage or current signals to and from the devices - include the Internet, intranets, Ethernet, EtherNet/IP, DeviceNet, ControlNet, Data Highway and Data Highway - wireless networks, serial protocols - store data values used for control and/or to visualize states of operation - capture time-series data or events on a log for later retrieval and viewing - include one or more human-machine interfaces (HMIs) 114 allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation - to facilitate visualization of information - generate one or more display screens - display screens - visualize present states of industrial systems or their associated devices using graphical representations - machine learning hold great promise for extracting insights from industrial big data - discover patterns in data leveraged to predict machine failures and identify other useful correlations between industrial data - data analysis lead to increased productivity, optimized production, and new business value - AI, machine learning, statistical analysis, or another data science approach—are applied to these large and disparate sets of data until useful correlations and actionable insights discovered”  [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome” see Fig. 1-37, transmits and receives discrete voltage signals to and from the field devices, or analog I/O transmits and receives analog voltage or current signals to and from the devices provides the electronic characteristics communicating obviously via plurality of communicating channel).

As to claims 6 and 16, Sayyarrodsari further discloses The edge computing device of claim 5, wherein the processor is further configured to: 
at the pre-processing time: 
determine an operation range for each of the classified input types based at least on the classification profile for that input type; at the run-time: monitor the received inputs from the controlled device; determine that at least one of the received inputs from the controlled device has a value that is outside of the operation range for that input; and trigger an error process (Sayyarrodsari [0164-169] “smart tag 422 representing a velocity of a conveyor that feeds bottles to the filling machine, the user specify maximum and minimum values for the velocity value - will not generate a velocity value that is outside the range defined by the specified maximum and minimum values and generate an error or alarm output if the measured velocity value exceeds the defined maximum or falls below the defined minimum - triggers an increment of the product count value”  [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams - until useful correlations and actionable insights discovered”  [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome” see Fig. 1-37, maximum and minimum values provides the operation range, generate error or alarm output provides trigger an error).

As to claims 7 and 17, Sayyarrodsari further discloses The edge computing device of claim 6, wherein the error process includes: sending the at least one of the received inputs to a remote computing device; receiving feedback for the trained artificial intelligence model; and retraining the trained artificial intelligence model using the received feedback (Sayyarrodsari [0068-99] “allowing the data associated with these tags to be discovered by such systems over a local and/or remote network - support data streaming to higher level broker or analytic systems as part of an industrial publish-subscribe architecture” [0120-134] “device level responsive to changes in system or asset reconfigurations - smart tag configuration component 408 of the corresponding industrial device 402 update the device's smart tags 422 to reflect these contextual changes - update the smart tags accordingly via user interface component 414 - locating data processing and analytics functions in a scalable manner well-suited to industrial Internet-of-Things (IoT) applications with varying time domains of processing, asset locations (centralized and remote), and system relationships - AI/machine learning at each of these three defined levels optimize processes and operations in industrial plants to achieve desired business objectives” [0164-174] “smart tag 422 representing a velocity of a conveyor that feeds bottles to the filling machine, the user specify maximum and minimum values for the velocity value - will not generate a velocity value that is outside the range defined by the specified maximum and minimum values and generate an error or alarm output if the measured velocity value exceeds the defined maximum or falls below the defined minimum - triggers an increment of the product count value - run through machine learning in order to optimize product quality - pre-defined in the industrial devices 402 based on domain expertise - pre-filters the total set of available plant-floor data such that only data streams relevant to a desired business outcome provided to the analytic system 1102 - to analyze the data streams 1806 and converge to an actionable outcome” [0175-299] see Fig. 1-37, device level responsive to changes for update date and training after filter obviously provides the retaining with changed data).

As to claims 8 and 18, Sayyarrodsari further discloses The edge computing device of claim 5, wherein to generate the set of training data, the processor is further configured to: 
determine a composition of an input vector for the set of training data based on the classified input types of the detected inputs to the programmable logic controller; and determine a composition of an output vector for the set of training data based on the classified output types of the detected outputs from the programmable logic controller (Sayyarrodsari [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams - Industrial devices 120 include input devices - output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems, or devices that act as both input and output devices - generate large amounts of information during plant operation - transform these large and disparate sets of data into actionable insights into controlled industrial processes - machine learning hold great promise for extracting insights from industrial big data - discover patterns in data leveraged to predict machine failures and identify other useful correlations between industrial data - data analysis lead to increased productivity, optimized production, and new business value - AI, machine learning, statistical analysis, or another data science approach—are applied to these large and disparate sets of data until useful correlations and actionable insights discovered - requires considerable data storage capacity given the large amounts of data generated by the industrial enterprise - smart gateway platform leverages industrial expertise to identify limited subsets of available industrial data deemed relevant to a desired business objective - in the form of pre-defined correlations and causalities between the data - and business outcomes - operate within the context of a multi-level industrial analytic system, feeding pre-modeled data to one or more analytic systems” [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome - identification of factors that yield maximum product output, minimal machine downtime, or maximum product quality; or other such objectives - grouped according to industry or vertical (e.g., automotive, oil and gas, food and drug, mining, textiles, etc.), machine type, or other such categorizations - model templates 502 in the smart gateway platform's library - generate and deliver model template selection screens to a client device that allow the user to navigate the model classification schema in order to select a model template associated with a desired industry-specific and application-specific business objective - include child classifications representing sub-industries classified - prompt the user to select from among several automotive sub-industries - one or more machine selections relevant to - machine is associated with one or more predefined business objectives related to the selected machine” see Fig. 1-37, select a model template before processing provides preprocessing based on classification, machine learning logic obviously provides the input and output template for desired output).

As to claims 9 and 19, Sayyarrodsari further discloses The edge computing device of claim 6, wherein the processor is further configured to normalize or scale values for each of the detected inputs based on respective classified input types, and normalize or scale values for each of the detected outputs based on respective classified output types (Sayyarrodsari [0102- 155] “model 702 specifies data analyzed to yield insights into the desired business objective - to organize and combine the specified data items into meaningful clusters drive the analytics - raw data 708 that is not already pre-modeled and contextualized at the device level (e.g. by smart tag metadata) is transformed by the data modeling component 308 into smart data before being fed to AI analytics - modeling component 308 - normalize - disparate OEE data into common representations - to yield contextualized smart data” [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome - identification of factors that yield maximum product output, minimal machine downtime, or maximum product quality; or other such objectives - grouped according to industry or vertical (e.g., automotive, oil and gas, food and drug, mining, textiles, etc.), machine type, or other such categorizations” [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams” see Fig. 1-37).

As to claim 10, Sayyarrodsari further discloses The edge computing device of claim 1, wherein the processor is further configured to: 
analyze the trained artificial intelligence model to determine a set of input to output mappings and a confidence value for each input to output mapping; and present, via a graphical user interface, the determined set of input to output mappings and a visualization of the confidence value for each input to output mapping (Sayyarrodsari [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams - Industrial controllers 118 communicatively interface with industrial devices 120 over hardwired connections or over wired or wireless networks - transmits and receives discrete voltage signals to and from the field devices, or analog I/O that transmits and receives analog voltage or current signals to and from the devices - include the Internet, intranets, Ethernet, EtherNet/IP, DeviceNet, ControlNet, Data Highway and Data Highway - wireless networks, serial protocols - store data values used for control and/or to visualize states of operation - capture time-series data or events on a log for later retrieval and viewing - include one or more human-machine interfaces (HMIs) 114 allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation - to facilitate visualization of information - generate one or more display screens - display screens - visualize present states of industrial systems or their associated devices using graphical representations - machine learning hold great promise for extracting insights from industrial big data - discover patterns in data leveraged to predict machine failures and identify other useful correlations between industrial data - data analysis lead to increased productivity, optimized production, and new business value - AI, machine learning, statistical analysis, or another data science approach—are applied to these large and disparate sets of data until useful correlations and actionable insights discovered”  [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome” see Fig. 1-37, AI for analyzing and predicting pattern and display screen for visualization). 

As to claim 11, Sayyarrodsari further discloses The edge computing device of claim 10, where the processor is further configured to: receive operator feedback from a user for a target input to output mapping; and retrain the trained artificial intelligence model based on the received operator feedback (Sayyarrodsari [0052-76] “control programs executed by industrial controllers 118 - to process input signals read from the industrial devices 120 and to control output signals generated by the industrial controllers, including but not limited to ladder logic, sequential function charts, function block diagrams - Industrial controllers 118 communicatively interface with industrial devices 120 over hardwired connections or over wired or wireless networks - transmits and receives discrete voltage signals to and from the field devices, or analog I/O that transmits and receives analog voltage or current signals to and from the devices - include the Internet, intranets, Ethernet, EtherNet/IP, DeviceNet, ControlNet, Data Highway and Data Highway - wireless networks, serial protocols - store data values used for control and/or to visualize states of operation - capture time-series data or events on a log for later retrieval and viewing - include one or more human-machine interfaces (HMIs) 114 allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation - to facilitate visualization of information - generate one or more display screens - display screens - visualize present states of industrial systems or their associated devices using graphical representations - machine learning hold great promise for extracting insights from industrial big data - discover patterns in data leveraged to predict machine failures and identify other useful correlations between industrial data - data analysis lead to increased productivity, optimized production, and new business value - AI, machine learning, statistical analysis, or another data science approach—are applied to these large and disparate sets of data until useful correlations and actionable insights discovered”  [0082-100] “model template 502 designed to model industrial data for subsequent AI analysis - smart gateway platform 302 store a library 320 of model templates 502 associated with a corresponding business objective or outcome” see Fig. 1-37, HMI for feed and AI for updating pattern).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Wouhaybi, et al. USPGPub No. 20200310394 A1 discloses a method for data processing and communications within distributed and interconnected device networks and operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks.
Cella, et al. USPGPub No. 20190324441 A1 discloses a system for monitoring for data collection in an industrial environment. 
Zarur, et al. USPGPub No. 20220027529 A1 discloses a system for modeling a linear synchronous motor (LSM) transport with user input selects and assembles virtualized track components and stations and predict performance metrics or identify an optimal set of parameters satisfy user-defined criteria. 
Stump, et al. USPGPub No. 20210096827 A1 discloses an IDE automated tools over time based on analysis of aggregated project data to project data submitted by developers across multiple industrial enterprises to identify commonly used control code, visualizations, device configurations, or control system architectures.
Putman, et al. USPGPub No. 20210103654 A1 discloses a method for dynamically monitoring and securing factory processes, equipment and control systems against attacks interfere with a factory's operation and control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.